Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Crane OTTAWA, Canada – December 1, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, SEQ VEND Technologies Inc., has entered into a patent license agreement with Crane Co., for technology related to vending machine systems. WiLAN acquired the portfolio from Panasonic in 2014. Crane is a leading global manufacturer of innovative solutions for a variety of industrial products, including vending machines, cashless systems, software and wireless communications. The license resolves litigation pending in the District of California. The consideration paid to WiLAN and other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
